DETAILED ACTION
Response to Arguments
Applicant’s arguments, see page 1 of the remarks, filed on October 12, 2022, with respect to the drawing objections have been fully considered and are persuasive.  The objections have been withdrawn. 
Applicant’s arguments, see page 1 of the remarks, filed on October 12, 2022, with respect to the claim objections have been fully considered and are persuasive.  The objection of claims 1-19 has been withdrawn. 
Applicant’s arguments, see page 1 of the remarks, filed on October 12, 2022, with respect to the rejections under 35 U.S.C. §112(b) have been fully considered and are persuasive.  The rejection of claims 4-6 has been withdrawn. 
Applicant’s arguments, see pages 2-4 of the remarks, filed on October 12, 2022, with respect to the rejections of claims 1-19 under 35 U.S.C. §102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of De Bernardinis (US 9,215,107 B1).

Drawings
The drawings were received on October 12, 2022.  These drawings are acceptable by the examiner.


Claim Objections
Claims 15-20 are objected to because of the following informalities:  
Claim 15, line 1, the word “with” should be “comprising”.
Lines 1-2 of both claims 16 and 17, “the oscilloscope comprises” should be “the oscilloscope further comprises”.
Claim 18, line 3, “a signal input; and” should be “a signal input;”.
Claims 19 and 20 both depend from claim 18, therefore they are also objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7, 18, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by De Bernardinis (US 9,215,107 B1), hereinafter “De Bernardinis”.
Regarding claim 1, De Bernardinis illustrates a parallel filter structure (a clock and data recovery (DCR) 2-110 shown in Figure 2) for processing a signal, the DCR comprising: a processing circuit (a timing error detector (TED) 2-224); a signal input (the output of an analog-to-digital converter (ADC) 2-204) configured to receive a time and value discrete input signal; a feed forward equalizer (FFE) circuit (a DTL FFE 2-218 and an adder) connected with the signal input for receiving the time and value discrete input signal; a decision feedback equalizer (DFE) circuit (a FFE 2-210, two adders, a DFE 2-214, and a slicer 20220) connected with the signal input for receiving the time and value discrete input signal, wherein the FFE circuit and the DFE circuit together form a parallel circuit, wherein the FFE circuit and the DFE circuit both process the same time and value discrete input signal in parallel, and wherein the FFE circuit and the DFE circuit both provide output signals in parallel that are forwarded to the processing circuit that processes the respective output signals.
Regarding claim 2, as shown in Figure 2, wherein the FFE circuit and the DFE circuit are communicatively connected with each other.
Regarding claims 3 and 19, as shown in Figure 2, wherein at least one feed forward equalizer parameter of the FFE circuit is set depending on at least one decision feedback equalizer parameter of the DFE circuit.
Regarding claim 7, wherein the CDR (2-110) shown in Figure 2 is implemented on a single chip.
Regarding method claim 18, De Bernardinis illustrates a parallel filter structure (a clock and data recovery (DCR) 2-110 shown in Figure 2) to perform a method of processing a signal, wherein the method comprises the steps of: receiving a time and value discrete input signal via a signal input (the output of an analog-to-digital converter (ADC) 2-204); filtering the time and value discrete input signal by a feed forward equalizer (FFE) circuit (a DTL FFE 2-218 and an adder) of the parallel filter structure; and filtering the time and value discrete input signal by a decision feedback equalizer (DFE) circuit (a FFE 2-210, two adders, a DFE 2-214, and a slicer 20220) of the parallel filter structure, which together with the FFE circuit forms a parallel circuit of the parallel filter structure, wherein the parallel filter structure comprises a first output interface (a conductor between the output of the adder and the input of the TED 2-224) associated with the FFE circuit such that an output signal of the FFE circuit is fed to the first output interface, and wherein the parallel filter structure comprises a second output interface (a conductor between the output of the slicer 2-220 and the input of the TED 2-224) associated with the DFE circuit such that an output signal of the DFE circuit is fed to the second output interface.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over De Bernardinis in view of Zhong et al. (US 9,246,452 B2), hereinafter “Zhong”.
Regarding claims 4-6 as applied to claim 3, De Bernardinis fails to show or teach all the claimed limitations recited in claims 4-6, such that the dependency is determined based on a minimum of a cost function.
Zhong illustrates a receiver circuit (104) in Figure 3 comprising at least a feedforward equalizer (FFE 126 of Figure 6 within the LE circuit 110), a DFE (118), and an adaptation control circuit (124). 
Zhong also teaches that at least one feed forward equalizer parameter (filter coefficient) of the FFE circuit (126) is set depending on at least one decision feedback equalizer parameter (filter coefficient) of the DFE circuit (the output of the DFE 118 is feedback to the adder 112, the slicer 116 which generates an error signal to the adaptation control circuit 124 which controls the filter coefficient of the FFE 216 of the LE circuit 110).
Regarding claim 4, wherein the dependency is determined based on a minimum of a cost function, such as the filter coefficients controlled or updated by the adaptation control circuit 124 to reduce the number of taps or coefficients in order to save costs.
Regarding claim 5, as shown in Figure 3, Zhong further shows or teaches that the parallel filter structure of the receiver comprises a processing circuit (the adaptation control circuit 124) that is configured to minimize the cost function of the filter coefficients controlled or updated by the adaptation control circuit 124.
Regarding claim 6, as shown in Figure 3, the cost function comprises the error squared (errors generated by the slicer circuit 116) between an output signal of the feed forward equalizer circuit (LE 110) and an output signal of the decision feedback equalizer circuit (DFE 118).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by Zhong to modify De Bernardinis’s TED of the CDR with a processing circuit, such as Zhong’s adaptation control circuit 124, to control or update the coefficient parameters of the FFE and/or the DFE based on error signals generated by a slicer circuit of the DFE in order to correct the inter-symbol interference of receive symbols received by a receiver via transmission media of a transmitter.
Claims 8-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over De Bernardinis in view of Kataria (US 2008/0061883 A1).
Regarding claims 8 as applied to claim 7, although De Bernardinis shows the CDR is implemented in an integrated circuit or chip, but fails to show or teach that the CDR is implemented in an application specific integrated circuit (ASIC).
Kataria discloses a digital oscilloscope (100) in Figure 1 including multiple circuitries, including processors (155 and 160), a math processor (160), and a memory (165).
Regarding claim 8, Kataria teaches that the math processor (160) may include an ASIC (application specific integrated circuit) and perform operations including the operation of digital filtering (e.g., IIR and FIR). See paragraph [0032]. It is also well known to a skilled person in the art as shown in Figures 3 and 4 of the present invention that an FFE circuit can be a FIR filter, and a DFE circuit can be the combination of an IIR filter and a FIR filter. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by Kataria to integrate De Bernardinis’ FFE and DFE circuits within an application specific integrated circuit (ASIC) in order to integrate the FFE and DFE circuits into a small integrate circuit to save cost for storage and/or delivery of the integrate circuit.
Regarding claims 9 and 10 as applied to claim 7, although De Bernardinis does not teach that the FFE circuit is implemented in a real time section of the chip and the DFE circuit is implemented in a non-real time section of the chip, it is not new in the art to a person having ordinary skilled in the art to design a chip to perform the operations of two filters or equalizers to determine which filter or equalizer has the priority to operate in real time operation and which filter or equalizer has less priority to operate in non-real time operation.   
Regarding claim 15 as applied to claim 1, although De Bernardinis shows the FFE and DFE circuits of the CDR are implemented in an integrated circuit or chip, but fails to show or teach that the CDR is implemented in an oscilloscope.
Kataria discloses a digital oscilloscope (100) in Figure 1 and teaches that the math processor (160) may include the operation of digital filtering (e.g., IIR and FIR). See paragraph [0032]. It is also well known to a skilled person in the art as shown in Figures 3 and 4 of the present invention that an FFE circuit can be a FIR filter, and a DFE circuit can be the combination of an IIR filter and a FIR filter. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by Kataria to implement De Bernardinis’s CDR within an oscilloscope in order to perform further operations of other circuitries, such as the math processor (160) configured to perform operations including the operation of digital filtering (e.g., IIR and FIR).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over De Bernardinis in view of Nobakht et al. (US 5,539,774), hereinafter “Nobakht”.
Regarding claims 11 and 12, as applied to claim 1, De Bernardinis fails to show or teach that wherein an output signal of the FFE circuit is fed to an interface for a trigger circuit that is connected with the FFE circuit. 
Nobakht illustrates a parallel circuit in Figure 5 comprising a feed forward filter connected in parallel with a DFE circuit and teaches that the feed forward filter is connected with a trigger circuit, such as a decision element via an interface (a conductor). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by Nobakht that the output of De Bernardinis’s FFE circuit of the CDR can be used to connect with other circuit, such as a trigger circuit to receive a filter or equalizer signal by other circuit in order to receive a signal with a noise reduction or reduced interference of the received signal.
Claims 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over De Bernardinis in view of Hojabri et al. (US 2019/0383873 A1), hereinafter “Hojabri”.
Regarding claims 13 and 14 as applied to claim 1 and claim 20 as applied to claim 18, De Bernardinis fails to show or teach that the DFE circuit of the CDR comprises an eye diagram circuit that is connected to an output signal of the DFE fed to an interface for the eye diagram circuit.
Hojabri illustrates a receiver circuit in Figure 3 including a feed forward equalizer (332) (paragraph [0044]), a decision feedback equalizer (DFE 334), and an eye diagram coupled to the output of the DFE.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by Hojabri to include an eye diagram circuit in De Bernardinis’s DFE circuit of the CDR circuit connected to an output signal of the DFE circuit to an interface for the eye diagram circuit in order to display the correction of eye diagram performed by the CDR.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over De Bernardinis in view of Kartaria as applied to claim 15 above, and further in view of Nobakht et al. (US 5,539,774), hereinafter “Nobakht”.
Regarding claim 16 as applied to claim 15, it is also well known to a skilled person in the art as shown in Figures 3 and 4 of the present invention that an FFE circuit can be a FIR filter, and a DFE circuit can be the combination of an IIR filter and a FIR filter. When De Bernardinis’s CDR is implemented into Kataria’s oscilloscope, it would have been obvious to a skill person in the art as taught by Kataria that the oscilloscope comprises the CDR circuit. However, both De Bernardinis and Kataria fail to show or teach that the oscilloscope comprises a trigger circuit that is connected with an interface associated with the feed forward equalizer circuit that is separately formed with respect to the trigger circuit. 
Nobakht illustrates a parallel circuit in Figure 5 comprising a feed forward filter connected in parallel with a DFE circuit and teaches that the feed forward filter is connected with a trigger circuit, such as a decision element via an interface (a conductor). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by Nobakht that the output of De Bernardinis’s FFE circuit of the CDR can be used to connect with other circuit, such as a trigger circuit to receive a filter or equalizer signal by other circuit in order to receive a signal with a noise reduction or reduced interference of the received signal.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over De Bernardinis in view of Kartaria as applied to claim 15 above, and further in view of Hojabri et al. (US 2019/0383873 A1), hereinafter “Hojabri”.
Regarding claim 17 as applied to claim 15, it is also well known to a skilled person in the art as shown in Figures 3 and 4 of the present invention that an FFE circuit can be a FIR filter, and a DFE circuit can be the combination of an IIR filter and a FIR filter. When De Bernardinis’s CDR circuit is implemented into Kataria’s oscilloscope, it would have been obvious to a skill person in the art as taught by Kataria that the oscilloscope comprises the CDR circuit. However, both De Bernardinis and Kataria fail to show or teach that the oscilloscope comprises an eye diagram circuit that is connected with an interface associated with the DFE circuit that is separately formed with respect to the eye diagram circuit.
Hojabri illustrates a receiver circuit in Figure 3 including a feed forward equalizer (332) (paragraph [0044]), a decision feedback equalizer (DFE 334), and an eye diagram coupled to the output of the DFE.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by Hojabri to include an eye diagram circuit in De Bernardinis’s DFE circuit of the CDR circuit connected to an output signal of the DFE circuit to an interface for the eye diagram circuit in order to display the correction of eye diagram performed by the CDR.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Young T. Tse/Primary Examiner, Art Unit 2632